Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liping et al (CN103625142B), and further in view of Aizenberg et al (US 2015/0196940 A1). Liping is read from an accompanying English machine translation.
With regards to claim 9, Liping discloses a porous hydrophobic film (i.e., structure having a liquid repellent surface) comprising a plurality of hexagonally-packed pores (microcavities), each pore having an upper, central opening, a hydrophobic response being generated via a re-entrant structure as depicted in Figures 1 and 2 of Liping (Liping: abstract; claim 1; Figs. 1 and 2; page 3, “Accompanying drawing explanation; Fig. 1 the photo of the contact angle….” through to the end of the page). The cross-section is circular or ovular, and therefore the cross-section is of “pancake-like shape” as is best understood (Liping: Figs. 1 and 2).
Liping does not appear to disclose the narrow openings as having a radius such that the re-entrant structure is responsible for omniphobic liquid repellency.
Aizenberg discloses an omniphobic repellent porous surface having a re-entrant curvature formed by a plurality of circular pores 220 and surface features 210, the dimensions of such ranging from about 50 nm to more than tens of micrometers (Aizenberg: Figs. 2B-2D; para. [0078] and [0086]). Aizenberg depicts such a structure as having cavities at a top surface thereof (Aizenberg: Figs. 2A-2G). Aizenberg further discloses an embodiment in which the cavities are separated by vertical sidewalls (Aizenberg: Figs. 1-2G). Aizenberg additionally teaches omniphobic liquid repenllence achieved by the surface features (i.e., by the surface alone) (Aizenberg: para. [0090].) Aizenburg teaches adjusting the dimensions of the features and pores based on the desired mechanical and optical properties of the film (Aizenberg: para. [0078]). The dimensions may be adjusted to affect mechanical robustness, the evaporation rate of a liquid enclosed in the re-entrant texture, and the scattering properties of a given wavelength of light (Aizenberg: para. [0075]-[0078]). Liping and Aizenberg are analogous art in that they are related to the same field of endeavor of liquid repellent surfaces formed by re-entrant textures. One of ordinary skill in the art would have found it obvious to have selected from the pore radius of Aizenberg, thereby producing omniphobicity, in order to improve mechanical robustness, enable adjustment of evaporation rate of liquid on the liquid repellent surface, and to enable selective scattering of light (Aizenberg: para. [0075]-[0078]). It is noted that Liping and Aizenberg do not disclose any structure other than the re-entrant surface in connection with omniphobicity, and therefore, as is best understood, only the re-entrant surface is responsible for omniphobicity.
With regards to claim 11, as is best understood from the figures of Liping, the microcavities are depicted as all substantially having the same shape (Liping: Figs. 1 and 2). That every microcavity is the same shape (i.e., 100% of microcavities having the same shape) is substantially close to the claimed range of 90-90%, as is best understood by the meaning of the phrase “90-90%” according to the present specification (Liping: Figs. 1 and 2). Both the present specification and Liping select identical microcavities for the purpose of liquid repellency. The 100% identical nature of Liping is substantially close, such that it achieves the same property as “90-90%.” Instances of substantially identical ranges are sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 13, the vertical side-walls are each depicted as having a thickness which is smaller than a radius of the microcavity (Liping: Figs. 1 and 2).
With regards to claims 14-15 and 17-19, one of ordinary skill in the art would have found it obvious to have optimized the dimensions of the pores and surface features of Liping, in order to improve mechanical robustness, enable adjustment of evaporation rate of liquid on the liquid repellent surface, and to enable selective scattering of light (Aizenberg: para. [0075]-[0078]). As the claimed dimensions are optimizable, it is not seen how the claimed ranges for R, r, and h are distinguishing. The present specification appears to adjust the aforementioned variables for repellency purposes, but given that it is clear these variables have an effect on repellency according to Liping, it is not seen how the claimed features are distinguishing.
Claim 16 recites that the radius r and the radius R “can be independently varied.” It is noted that independent variation is a property of all variables. Any variable under consideration to one of ordinary skill, including a radius r or a radius R, may be adjusted.
With regards to claim 20, as is best understood from the figures of Liping, the microcavities are depicted as all substantially having the same shape (Liping: Figs. 1 and 2). That every microcavity is the same shape (i.e., 100% of microcavities having the same shape) is substantially close to the claimed range of 90-99% (Liping: Figs. 1 and 2). Both the present specification and Liping select identical microcavities for the purpose of liquid repellency. The 100% identical nature of Liping is substantially close, such that it achieves the same property as “90-99%.” Instances of substantially identical ranges are sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claims 21-22, the top surfaces of the structure surrounding the microcavities are depicted as flat (i.e., a rim of the microcavity has a minimum geometric angle of 0⁰) in Figures 1 and 2 of Liping (Liping: Figs. 1 and 2).
With regards to claim 23, whether or not the structure enables reversible Cassie-to-Wenzel wetting transition depends on multiple variables which are not positively recited in the present claims (i.e., the substance constituting a droplet on the surface of the liquid repellent surface, the environmental conditions such as temperature and presence of vibrations, etc). It is submitted that for any surface, there exists a set of conditions in which a Cassie-to-Wenzel transition may be generated, and therefore the structure of Liping must meet the present claim. In the interest of compact prosecution, it is noted that the structure of Liping is substantially identical to that of the claimed invention, and therefore, it is not seen how the claimed Cassie-to-Wenzel transition would not arise (i.e., as Liping has the structure responsible for the claimed Cassie-to-Wenzel transition, it, too, would be expected to have the claimed Cassie-to-Wenzel transition) (Liping: Figs. 1 and 2).
With regards to claim 24, the structure of Liping and Aizenberg is substantially identical to that of the claimed invention, and therefore, it is not seen how the structure of Liping and Aizenberg would not be able to withstand the claimed mechanical abrasion test. Furthermore, the present specification admits that the abrasion resistance is due to the presence of narrow openings as opposed to pillars, nails, or beads. Since the structure of Liping and Aizenberg uses pores, and not pillars, nails, or beads, then according to the present specification, it should have the claimed abrasion resistance.
With regards to claim 25, it is noted that the claim recites the phrase “when made of optically transparent material,” meaning that the structure of the prior art need not be made of optically transparent material. The claim is directed to an effect which occurs when the structure as required by claim 9 is made of an optically transparent material. It is submitted that there exists an optically transparent material which could exist that enables the claimed reduction in transparency. The claim also recites that the reduction in transparency is “compared to bare glass.” Essentially, the claim must necessarily be met, as two glasses of transparency which exist by less than 20% exist. Furthermore, a “bare glass” does not preclude an opaque glass which is 0% transparent. Such a glass cannot have any further reduction in transparency. Every material in existence would meet such a limitation.

Response to Arguments
Applicant’s arguments filed April 14th, 2022, have been fully considered but they are not found persuasive.
Applicant argues that Liping is only hydrophobic, and therefore, the amendment to claim 9 is distinguishing. This argument is not found persuasive since, as articulated in the rejection previously, Aizenberg is relied upon to teach omniphobicity.
Applicant argues that the water repellency in Liping is dependent on the applied voltage and light intensity. Applicant argues that the amendment to require the top surface of the membrane as solely responsible for the omniphobic repellency is distinguishing. Applicant’s argument is unpersuasive as it does not address the inclusion of the Aizenberg reference, which teaches a top surface solely responsible for omniphobic repellency.  In the interest of compact prosecution, it is noted that this argument is not found persuasive as with Liping, a voltage and light intensity are applied to alter the top surface of the membrane. The top surface is still solely responsible for the repellency, in that the surface is the part which provides repellency. The claim furthermore does not preclude a top surface which includes a voltage or light intensity, or a structure exhibited due to applied voltage or light intensity.
Applicant argues that Liping does not disclose hexagonally packed microcavities. This argument is not found persuasive as although the pores themselves are not hexagonal, they are hexagonally-packed. The structure in at least the first image of Figure 1 of Liping matches that of, for example, Figures 4B, 4C, and 4D of the present drawings.
Applicant argues that the cavities of Liping are circular, and not pancake or oval. This argument is not found persuasive as it is not commensurate in scope with the present claims. A pancake, as best understood by a person in the art, includes a circular structure, and therefore, the circular cavities of Liping meet the present claims. The present specification provides no definition or discussion of the term “pancake”, and therefore, the Examiner defaults to the plain, ordinary meaning of the term to a person of ordinary skill in the art.
Applicant argues that the opening in the top of the microcavity is too large compared to other dimensions (i.e., not narrow) and that sufficient overhang is not present. This argument Is not found persuasive as it does not address the change in dimensions a person of ordinary skill in the art would make in view of Aizenberg. Moreover, Applicant has not identified what radii for the top of the cavities are considered “narrow”. The Examiner considered the top surface as having circular openings which are “narrow” in that they are smaller in radius than the interior of the cavity. This interpretation is given, as it is what a person of ordinary skill would have best understood the term “narrow” to mean in view of the present specification. Applicant does not elaborate as to what “narrow” means. Applicant appears to perhaps mean the inclusion of overhang, as Applicant cites to paragraph [0089] of the present specification, which describes the inclusion of overhang. However, Figure 1 of Liping already depicts cavities with overhang.
Applicant argues that there is no finding in Liping to support adjustable pore size by photoelectric stimulation. Upon further review, the Examiner is inclined to agree with Applicant. However, this does not change the rejection in light of Aizenberg.
Applicant argues that there is no motivation to combine Aizenberg with Liping as Aizenberg relates to non-photoelectric reentrant structures. This argument is not found persuasive as Aizenberg is broadly directed to methods and articles having liquid repellant surfaces. Furthermore, Aizenberg does not state that it is explicitly directed to non-photoelectric reentrant structures as argued by Applicant. In addition, a person of ordinary skill in the art still would have considered the motivation of Aizenberg pertinent, as Aizenberg promises improved mechanical robustness, adjustment of evaporation rate of liquid on the liquid repellent surface, and selective scattering of light. These motivations would have been pertinent to any liquid-phobic reentrant structure, including that of Liping.
Applicant argues that the pores of Aizenberg communicate with each other to maintain liquid. Applicant mentions the possibility of the liquid evaporating, and that the difference in the method of construction of the present invention and Aizenberg would “likely have different properties”. This argument is not found persuasive as it is based on a hypothetical for which there is no evidence. Applicant does not allege that combining Aizenberg with Liping would necessarily lead to a difference in properties from the claimed invention, nor does Applicant comment on what specific properties would be different.
Applicant argues that claim 9 calls for a round shape, which is different from an oval shape, and furthermore, Aizenberg has a circular or teapot shape. This argument is not found persuasive as a round shape still includes shapes such as that of an oval. In the interest of compact prosecution, the Examiner notes that paragraph [0092] of Aizenberg further teaches adjusting the shapes of the materials used to produce the re-entrant curvature (and therefore the shapes of the pores themselves). Aizenberg does not require literal circles, in contrast as to how Applicant would appear to characterize the reference.
Applicant argues that there is nothing to suggest combining the opening of Aizenberg with the walls of Liping. This argument is not found persuasive as the rejection articulates including the opening dimensions of Aizenberg with the overall structure of Liping in order to provide improved mechanical robustness, adjustment of evaporation rate of liquid on the liquid repellent surface, and selective scattering of light.
Applicant argues that Liping does not disclose the claimed microcavity radius or ratio r/R. This argument is not found persuasive as Aizenberg is relied upon for these limitations.
Applicant argues that Aizenberg only discloses colloidal particles in the size of about 50 nm to more than tens of microns, and not microcavity dimensions. This argument is not found persuasive as Aizenberg discusses discussing the dimensions of the overall structure. Although Aizenberg teaches adjusting the dimensions of the colloidal particles, ultimately, this is to achieve an overall omniphobic surface having particular dimensions which provide omniphobicity. The Examiner does not agree with Applicant’s characterization, and notes that to a person of ordinary skill, it is clear that the dimensions of the microcavities would naturally flow from the dimensions and placement of the particles which form the sides of said cavities.
Applicant argues that Examiner’s position is that Liping achieves water repellence due to photoelectric stimulation. This argument is not found persuasive as it appears to completely ignore the argument that the prior art also teaches a substantially identical structure.
Applicant argues that Liping and Aizenberg are structurally different from the present invention in that they use a round cavity instead of an oval one. Again, the Examiner notes that round cavities encompass oval cavities, and furthermore, Aizenberg teaches adjusting its cavity shape.
Applicant argues that the mechanical stability described in Aizenberg is far short of the forty cycles of sandpaper as recited in claim 24. This argument is not found persuasive as it does not address the finding of substantially identical structures. Applicant argues that it is not reasonable to suppose that even the finest grit of sandpaper is similar to tissue. Again, this argument does not address the finding of substantially identical structures.
Applicant argues that any optically transparent material would not meet the claim limitation of present claim 25. Applicant argues that the Examiner fails to cite such a material as disclosed on claim 25. This argument is not found persuasive as the Examiner was moreover attempting to indicate that the claim is written in such a form as to not be structurally limiting. The failure to cite such a material is because the claim does not actually require such a material. The claim only says “when made of optically transparent material”. The Examiner takes this limitation as specifying the structure of the liquid repellent surface as claimed, and not is composition. Applicant provides similar arguments with respect to “bare glass”, but again, this appears to be due to an incorrect claim interpretation by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783